Citation Nr: 0434513	
Decision Date: 12/05/04    Archive Date: 01/05/05

DOCKET NO.  97-10 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include depression or other nervous disorder.  



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel








INTRODUCTION

The veteran served on active duty from November 16, 1967 to 
February 13, 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 RO rating decision which 
denied the benefit sought on appeal.  In July 2003, the Board 
remanded the case to the RO for further development.  

In an August 27, 2004 decision, the Board denied service 
connection for an acquired psychiatric disorder to include 
depression or other nervous disorder.  

In September 2004, the veteran requested that the August 2004 
Board decision be reconsidered.  In support of the motion for 
reconsideration, the veteran submitted some VA treatment 
records which were not in the claims folder at the time of 
the August 2004 Board decision.  

The Board notes that the veteran's motion for reconsideration 
is moot with respect to the issue of entitlement to service 
connection for an acquired psychiatric disorder to include 
depression or other nervous disorder, as the Board has 
decided to vacate its August 2004 decision as to this issue, 
and will be entering a new decision on this issue.  

The purpose to the instant Board decision is to vacate the 
August 2004 Board decision as to the issue of entitlement to 
service connection for an acquired psychiatric disorder to 
include depression or other nervous disorder.  A new Board 
decision will be issued which addresses, on a de novo basis, 
such issue.  


FINDING OF FACT

An August 27, 2004 Board decision denied service connection 
for an acquired psychiatric disorder to include depression or 
other nervous disorder.  However, such Board decision did not 
provide the veteran with full due process as to this issue, 
as the Board did not consider all VA medical records in 
constructive possession of the VA (such records were not in 
the claims folder at the time of the Board decision).  


CONCLUSION OF LAW

As the August 27, 2004 Board decision did not accord the 
veteran full due process, with regard to the issue of 
entitlement to service connection for an acquired psychiatric 
disorder to include depression or other nervous disorder, 
such Board decision must be vacated as to this issue.  
38 C.F.R. § 20.904(a) (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, at the time of the August 27, 2004 Board 
decision, additional VA medical records existed which were 
pertinent to the claim for service connection for an acquired 
psychiatric disorder to include depression or other nervous 
disorder.  Although these VA medical records were not 
actually in the claims folder, they were in constructive 
possession of the VA and should have been considered by the 
Board.  Bell v. Derwinski, 2 Vet.App. 611 (1992).  

In this regard, the Board must not that it requested from the 
RO such records within the July 2003 Board remand.  In 
November 2003, VA records from the VA Medical Center (VAMC) 
in Martinsburg, West Virginia, were obtained at the request 
of the RO in September 2002.  However, as indicated within 
the VA medical records recently submitted by the veteran to 
the Board in support of his motion for reconsideration, not 
all of the VAMC records were submitted by the VAMC.  VA 
medical records dated in the year 2000 do not appear within 
the copies of records the VAMC provided to the RO.  Failure 
of the Board to consider such records deprived the veteran of 
due process.

As the August 2004 Board decision deprived the veteran of due 
process as to the issue of entitlement to service connection 
for an acquired psychiatric disorder to include depression or 
other nervous disorder, by failing to consider all VA medical 
records constructively on file, the August 2004 Board 
decision will be vacated as to this particular issue.  
38 C.F.R. § 20.904(a).  The Board will be entering a new 
decision on this issue, and such will replace the vacated 
August 2004 Board decision on this issue.  

ORDER

The August 27, 2004 Board decision, with respect to the issue 
of entitlement to service connection for an acquired 
psychiatric disorder to include depression or other nervous 
disorder, is vacated.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



